THE COURT
(THRUSTON, Circuit Judge,
contra) informed Mr. Ashton that the construction given by him to the act of 1785, c. -80, was that which had been uniformly given by the courts of Maryland, and requested him to confine his argument to the question whether the discontinuance can be taken advantage of after verdict.
Mr. Ashton and Mr. Jones, in reply, contended that the writ was abated, and therefore no judgment could be rendered. 5 Com. Dig. 537; Salk. 77. After the death of R. "Brent, the cause could not be continued by consent, and the court could not continue it beyond the tenth day of the second term :after the suggestion of the death.
THE COURT, after several days’ consideration, was of opinion (nem. con.) that the •discontinuance was cured by the verdict. A writ of error was taken, but not prosecuted.